Napton, J.
— This suit was for the recovery of fifty-four head of cattle, and the defendant, in his answer, claimed that he had a lien on the cattle for feeding them from December, 1873, to June 1st, 1874 at six cents per pound for their increase in weight; that on the 1st day of June he drove the cattle to Gun City with a view to deliver them to plaintiff, but he was not there to receive them, and he had to keep them till the 30th day of July, when their entire increase in weight, at the price agreed on, amounted to 10,805 pounds, which, at the contract price, made $648.30. The plaintiff' insisted that the contract price should only govern until the 1st day of June, after which the defendant grazed them on the prairie, and asked the court to instruct the jury that the defendant was only entitled to a reasonable price for feeding the cattle after the 1st day of June. This instruction was refused, and the court instructed the jury to find the contract price up to the 30th day of July. The evidence was all one way, all the witnesses testifying that the contract price was a reasonable one, even after the 1st day of June, and although we think the instruction was wrong in principle, yet, as the jury could have found on the evidence but one verdict, we will affirm the judgment.
The other judges concur.
Affirmed.